Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on 10/09/2018. Claim 1-20 are pending and have been examined. Claim 1, 11 and 17 are independent claim. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 recites “operable” but specification does not recites “operable”. 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 recites “nontransitory processor-readable memory” but specification does not recites “nontransitory processor-readable memory”. 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 recites “computer-readable data” but specification does not recites “computer-readable data”. 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 recite “optimal parameters” but specification does not recite “optimal parameters”. 
Claim 1 recite “simulation processor” but specification does not recite “simulation processor”. 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 recite “neural network processor” but specification does not recite “neural network processor”. 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 recite “particle swarm optimization processor” but specification does not recite “particle swarm optimization processor”. 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 5 recite “dynamic simulation model” but specification does not recite “dynamic simulation model”. 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 6 recite “static training mechanism” but specification does not recite “static training mechanism”. 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction Claim 6 recite “dynamic training mechanism” but specification does not recite “dynamic training mechanism”. 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 7 recite “particle swarm processor” but specification does not recite “particle swarm processor”. 
Claim Objections
Claims 2 and 8 recites “HVAC” without explaining the abbreviation. “HVAC” should be “heating ventilation and air conditioning” in accordance with Specification paragraph [0038]. The recommended change should be “HVAC (heating ventilation and air conditioning)”
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim 1 recites “particle swarm optimization processor”, “simulation processor” and “neural network processor” but the specification doesn’t provide any description of these features or how these features are connected to other functions in the claim. 
Claim 5 recite “dynamic simulation model” but the specification doesn’t provide any description of this feature or how this feature is connected to other function in the claim. 
Claim 6 recites “dynamic training mechanism” and “static training mechanism” but the specification doesn’t provide any description of these features or how these features are connected to other functions in the claim. 
Claims 2 – 9 depends on claim 1 and do not cure the deficiencies of the claim 1 therefore claims 2 – 9 are rejected for the same rationales. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9  are rejected under 35 U.S.C 112(b)  or 35 U.S.C 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for application subject to pre-AIA  35 U.S.C 112, the application regards, as the invention. 
The term “optimal” in claim 1 is a relative term which renders the claim indefinite. The term “optimal” is not defined by the claim, the specification does not provide a For examination purposes any parameter can be considered an “optimal parameter”.
Claim 9 recite the limitation "the environment" in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes examiner has interpreted to be “an environment”.  
Claims 2 – 9 depends on claim 1 and do not cure the deficiencies of the claim 1 therefore claims 2 – 9 are rejected for the same rationales. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over  Irving (US20110231320A1) in view of Kim (US20050075846A1). 
Regarding claim 1: 
Irving teaches A control system for controlling environmental conditions within a structure having at least one electrically operable environmental control device, comprising: (Page 17, Paragraph [0352] “Meta building classification dimension is "openness"--the extent to which adjacent rooms are open to each other facilitating air flow and a resulting temperature sharing environment.” and Page 22, Paragraph [0426] “The master controller then would take in usage patterns and corresponding target temperatures for each room as originally specified on the building PC during setup” teaches controller for the environment). 
a simulation processor implemented to generate and store in nontransitory processor-readable memory a simulation model based on conditions associated with the structure and to provide simulation results as computer-readable data (Page 21-22 Paragraph [0424] “the target temperatures for each room from the building-based PC (via e.g., wireless connection) for other computer systems” and Page 16 Paragraph [0323] “The position of best solution is forecasted based on simulation models of the weather and the historical data of the optimum found under those weather conditions (shown by the gray dots and solid gray arrow in FIG. 16)” and page 8 Paragraph [0166] teaches processor build with simulation model wherein simulation model provide best solution (result) wherein simulation model performed in processor); 
a particle swarm optimization processor programmed to receive the simulation results and perform particle swarm optimization to ascertain optimal parameters for controlling the at least one electrically operable environmental control device and supply said optimal parameters to the neural network processor (Page 8 paragraph [0193] “FIG. 6 shows an embodiment with remote wireless automated actuators for controlling a variety of devices shown. In some embodiments, wireless actuators may interrupt the current to the device thus taking it out of any energy consuming "sleep" mode” and page 11 paragraph [0244]-[0245] “Global search using the optimization techniques detailed herein for energy management optimization--namely Particle Swarm Optimization and Ant Colony Optimization to find the "best fit" parameter values to minimize the difference between the model predictions and the gathered data on the specific building and Neural network learning algorithm applied to the model parameter values comparing model predictions vs. collected data on a time segment by time segment basis” and Page 16 Paragraph [0323] “FIG. 16 depicts this by the trail of black dots representing the best solution positions in the search space found by the PSO. The position of best solution is forecasted based on simulation models of the weather and the historical data of the optimum found under those weather conditions (shown by the gray dots and solid gray arrow in FIG. 16)” and page 8 Paragraph [0166] teaches best solution forecasted based on best solution in the Particle Swarm Optimization and neural network receive parameters from the Particle Swarm Optimization wherein particle swarm optimization performed in processor and also using energy consumption control); 
the neural network processor being further programmed to use the optimal parameters supplied by the particle swarm optimization processor to further train the neural network (page 11 paragraph [0244]-[0245] “Global search using the optimization techniques detailed herein for energy management optimization--namely Particle Swarm Optimization and Ant Colony Optimization to find the "best fit" parameter values to minimize the difference between the model predictions and the gathered data on the specific building and Neural network learning algorithm applied to the model parameter values comparing model predictions vs. collected data on a time segment by time segment basis” and page 8 Paragraph [0166] teaches parameter Particle Swarm Optimization provide parameter to neural network wherein neural network performed in processor).
the neural network processor being further programmed to train the neural network using the simulation model stored in said nontransitory processor-readable memory (page 11 paragraph [0244]-[0245] “Neural network learning algorithm applied to the model parameter values comparing model predictions vs. collected data on a time segment by time segment basis” and page 8 Paragraph [0166] teaches neural network model training wherein neural network performed in processor).
Irving doesn’t teach a neural network processor programmed to implement a neural network, the neural network having an input layer coupled to receive sensor data from the structure and having an output layer coupled to supply control signals to the at least one electrically operable environmental control device
However, Kim  teaches a neural network processor programmed to implement a neural network (Page 16, Paragraph [0172]“ the neural network link according to the error distance may initiate the adaptation in the neural network” and Page 9, Paragraph [0118] “the microprocessor of the computer 514” teaches implementation of  neural network wherein neural network preformed in processor), the neural network having an input layer coupled to receive sensor data from the structure Page 18-19,  paragraph [0185] “using a subspace system identification method that reconstructs the dynamic system from the measured actuator/sensor signals in the network patches…… establish the reconstructed dynamic system model using the multiple inputs and outputs of the present sensory network system” teaches neural network input layer receiving sensor and output layer formed signals)
Irving and Kim are analogous art because they are directed to using neural network training using simulated result. 
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, a neural network processor programmed to implement a neural network, the neural network having an input layer coupled to receive sensor data from the structure and having an output layer coupled to supply control signals to the at least one electrically operable environmental control device as taught by Irving to the disclosed invention of Kim.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “The RNN in prognosis module may complete the learning process when the number of training iterations has reached a prescribed number and the error can be judged acceptably small” and “To estimate the future system matrix .SIGMA..sub..tau., the prognosis module preferably utilizes a training method of recurrent neural network (RNN) with the previous dynamic reconstruction models determined from the simulated sensor signals, because of its highly nonlinear Kim, Page 19 paragraph [0188] and Page 19 Paragraph [0187]). 
Regarding claim 2: 
Irving in view of Kim teaches The control system of claim 1.
Irving further teaches wherein the simulation processor implements a compound simulation model comprising (Page 16 Paragraph [0323] “The position of best solution is forecasted based on simulation models of the weather and the historical data of the optimum found under those weather conditions (shown by the gray dots and solid gray arrow in FIG. 16)” and page 8 Paragraph [0166] teaches simulation model wherein simulation model performed in processor)
an HVAC model (Page 11, Paragraph [0235] “developed by HVAC equipment manufacturers” teaches HVAC model) 
and an occupants model (Page 13, Paragraph [0288]-[0290] “Two steps in developing linear value functions that represent the preferences of the occupants may include: Scaling the dimensions of each component such that their natural ranges don't create distortions, and  Determine the weights to accurately reflect the value preferences of the occupants” teaches occupants model).
Kim further teaches a thermal load model (Page 6, Paragraph [0087] “The buffer layer 110 may provide an enhanced durability against thermal loads and consistency in the twofold function of the piezoelectric device 108” teaches thermal load model), 
Page 14 paragraph [0160] “time-span widths and maxima of the S.sub.0-mode envelopes for all of the network paths of the baseline structure” teaches envelope model). 
Irving and Kim are analogous art because they are directed to using neural network training using simulated result. 
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, a thermal load model, a structure envelope model as taught by Irving to the disclosed invention of Kim.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “The RNN in prognosis module may complete the learning process when the number of training iterations has reached a prescribed number and the error can be judged acceptably small” and “To estimate the future system matrix .SIGMA..sub..tau., the prognosis module preferably utilizes a training method of recurrent neural network (RNN) with the previous dynamic reconstruction models determined from the simulated sensor signals, because of its highly nonlinear characteristics of the SCI vector” (Kim, Page 19 paragraph [0188] and Page 19 Paragraph [0187]). 
Regarding Claim 3: 
Irving in view of Kim teaches The control system of claim 1.
Kim further teaches wherein the neural network processor implements a recurrent neural network adapted for predicting individual output control parameters (Page 19, Paragraph [0188]-[0189] “a recurrent neural network 1830 for forecasting the future system matrix in accordance with one embodiment of the present teachings……By the use of the state-space model of the future system matrix {circumflex over (.SIGMA.)}.sub..tau.+1, the prognosis module may develop the prognostic sensor signals for the `hot-spot` regions of the structure from the inputs of the same actuator signals” and Paragraph [0118] “the microprocessor of the computer 514” teaches recurrent neural network adapted for forecasting (predicting) the future system matrix, which produces prognostic sensor signals (output control parameters)).
Irving and Kim are analogous art because they are directed to using neural network training using simulated result. 
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, wherein the neural network processor implements a recurrent neural network adapted for predicting individual output control parameters as taught by Irving to the disclosed invention of Kim.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “The RNN in prognosis module may complete the learning process when the number of training iterations has reached a prescribed number and the error can be judged acceptably small” and “To estimate the future system matrix .SIGMA..sub..tau., the prognosis module preferably utilizes a training method of recurrent neural network (RNN) with the previous dynamic reconstruction models determined from the simulated sensor signals, because of its highly nonlinear characteristics of the SCI vector” (Kim, Page 19 paragraph [0188] and Page 19 Paragraph [0187]). 
Regarding Claim 5: 
Irving in view of Kim teaches The control system of claim 1.
Irving further teaches wherein the neural network is trained using the simulation model to which time-varying conditions have been applied to generate a dynamic simulation model (Page 11 Paragraph [0245] “Neural network learning algorithm applied to the model parameter values comparing model predictions vs. collected data on a time segment by time segment basis” and Page 16 Paragraph [0323] “this type of dynamic, time-varying optimization problem is the Irving-wolfhound approach……The position of best solution is forecasted based on simulation models of the weather and the historical data of the optimum found under those weather conditions (shown by the gray dots and solid gray arrow in FIG. 16)” teaches generate simulation model using the time-varying and system include neural network).
Regarding Claim 7: 
Irving in view of Kim teaches The control system of claim 1.
Irving further teaches wherein at least two of the simulation processor, neural network processor and particle swarm processor are implemented using the same processor device according to different programmatic instructions (page 11 paragraph [0244]-[0245] “Global search using the optimization techniques detailed herein for energy management optimization--namely Particle Swarm Optimization and Ant Colony Optimization to find the "best fit" parameter values to minimize the difference between the model predictions and the gathered data on the specific building and Neural network learning algorithm applied to the model parameter values” and Page 16 Paragraph [0323] “FIG. 16 depicts this by the trail of black dots representing the best solution positions in the search space found by the PSO. The position of best solution is forecasted based on simulation models of the weather” and page 8 Paragraph [0166] teaches simulation and particle swarm use same processor or particle swarm and neural network use same processor).
Regarding Claim 8:
Irving in view of Kim teaches The control system of claim 1.
Irving further teaches wherein the particle swarm optimization operates on parameters associated with HVAC equipment disposed at said structure (Page 11 paragraph [0235] “developed by HVAC equipment manufacturers” and Page 11 paragraph [0243] “Global search using the optimization techniques detailed herein for energy management optimization--namely Particle Swarm Optimization” teaches HVAC equipment wherein global search using particle swarm optimization performed).
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over  Irving (US20110231320A1)  in view of  Kim (US20050075846A1) further in view of Peng et al. “DeepLoco: Dynamic Locomotion Skills Using Hierarchical Deep Reinforcement Learning”.  
Regarding Claim 4: 
Irving in view of Kim teaches The control system of claim 1.
	Irving in view of Kim doesn’t teach wherein the neural network processor implements a convolutional neural network adapted for learning the overall shape of at least one performance curve of the structure. 
Peng et al. teaches wherein the neural network processor implements a convolutional neural network adapted for learning the overall shape of at least one performance curve of the structure (Page 41:7, “The HLC is modeled by a deep convolutional neural network that receives as input the state H = (C,T ) and task-specific goal дH,” and Page 7.2 HLC Performance “Learning curves for HLC’s trained for different tasks are available in Figure 10. Intermediate policy performance is evaluated every 5k iterations using 32 episodes with a length of 200 s each” and Page 41.9 Section 7 Result “All computations are performed on the CPU and no GPU-acceleration was leveraged” teaches convolutional neural network where in learning applied and performance evaluated and neural network is network performed in processor).
Irving, Kim and Peng et al. are analogous art because they are directed to using neural network for updating environment. 
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, wherein the neural network processor implements a convolutional neural network adapted for learning the overall shape of at least one performance curve of the structure as taught by Peng et al to the disclosed invention of Irving in view of Kim. 
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “The same deep RL method is used at both timescales, albeit with different states, actions, and rewards. Taken as a whole, the method allows for learning skills that directly exploit a variety of information, such as the terrain maps for navigation-based tasks, as well as skills that require finer-scale local Peng et al, Page 41:11 Section 8 Discussion). 
Regarding Claim 9:
Irving in view of Kim teaches The control system of claim 1.
Irving in view of Kim doesn’t teach further comprising deep reinforcement learning processor that is programmed to implement at least one software agent that responds to the environment associated with the structure and functions to train the neural network so that the neural network training is updated to account for changes in the environment.
However, Peng et al. teaches further comprising deep reinforcement learning processor that is programmed to implement at least one software agent that responds to the environment associated with the structure and functions to train the neural network so that the neural network training is updated to account for changes in the environment (Page 41.3 Section 3 Overview “An overview of the DeepLoco system is shown in Figure 2…..The environment then also provides separate reward signals rH and rL to the HLC and LLC, re-ecting progress towards their respective goals дH and дL. Both controllers are trained with a common actor-critic learning algorithm” and Page 41.8 Section 6.3 HLC Tasks “dynamically changing environment in order to reach a target loca-tion. The environment is populated with obstacles moving at fixed velocities back and forth along randomly oriented linear paths” and Page 41.9 Section 7 Result “All computations are performed on the CPU and no GPU-acceleration was leveraged”  teaches using DeepLoco (deep 
Irving, Kim and Peng et al. are analogous art because they are directed to using neural network for updating environment. 
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, further comprising deep reinforcement learning processor that is programmed to implement at least one software agent that responds to the environment associated with the structure and functions to train the neural network so that the neural network training is updated to account for changes in the environment as taught by Peng et al to the disclosed invention of Irving in view of Kim. 
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “The same deep RL method is used at both timescales, albeit with different states, actions, and rewards. Taken as a whole, the method allows for learning skills that directly exploit a variety of information, such as the terrain maps for navigation-based tasks, as well as skills that require finer-scale local interaction with the environment, such as soccer dribbling” (Peng et al, Page 41:11 Section 8 Discussion). 
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over  Irving (US20110231320A1)  in view of  Kim (US20050075846A1) further in view of Sholahudin et al. “Simplified dynamic neural network model to predict heating load of a building using Taguchi method”  
Regarding Claim 6: 
Irving in view of Kim teaches The control system of claim 1.
Irving further teaches and a dynamic training mechanism that uses a series of time-varying conditions to cause the model to predict different responsive behaviors under different time- varying conditions (Page 11, Paragraph [0246] “the development of specific building energy dynamics models over a large number and variety of buildings” and Page 16 Paragraph [0323] “this type of dynamic, time-varying optimization problem is the Irving-wolfhound approach” teaches dynamic model wherein predict value in time varying).
Irving in view of Kim doesn’t not teach wherein the neural network is trained using two separate training mechanism: a static training mechanism that uses knowledge about properties of how the structure responds to thermal conditions.
However, Sholahudin et al. teaches wherein the neural network is trained using two separate training mechanisms (Page 1674, section 3.1. Input parameter selection “static ANN model with one neuron and a single hidden layer for the month of January” and Page 1676, section 3.4 Validation “training or estimation for the dynamic ANN model” and Figure 2 teaches two training static and dynamic):
a static training mechanism that uses knowledge about properties of how the structure responds to thermal conditions (Page 1674, section 3.1. Input parameter selection “The five parameters mentioned previously were initially utilized for training, using a static ANN model with one neuron and a single hidden layer for the month of January” and Page 1677, Section 3.4 Validation “The ANN model obtained by training data sets for January can be used to estimate the heating load……..the estimation results depend on building char-acteristics such as thermal capacitance” teaches static training on parameters and result depending on thermal condition).
Irving, Kim and Sholahudin et al. are analogous art because they are directed to using neural network training using dynamic. 
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, wherein the neural network is trained using two separate training mechanism: a static training mechanism that uses knowledge about properties of how the structure responds to thermal conditions as taught by Sholahudin et al. to the disclosed invention of Irving in view of Kim.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “Both static and dynamic ANN models were utilized for the prediction……The objective of this study is to create a simple architectural ANN model that can predict instantaneous heating loads using a reduced number of input parameters while maintaining high accuracy, and which can be generally implemented in other buildings” (Sholahudin et al., Page 1673 Section 1 Introduction). 
Prior Art
The prior art made of record and not relied upon is considered pertinent to application’s disclosure 
Dull et al. (US 20150110597A1) 
Nagaraja et al. (US 9754221 B1)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOKESHA G PATEL whose telephone number is (571)272-6267.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOKESHA G PATEL/Examiner, Art Unit 2125                                                                                                                                                                                                        
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125